     Case 3:20-cv-01720-BAS-JLB Document 15 Filed 02/23/21 PageID.65 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      MARIA SANCHEZ,                                 Case No. 20-cv-01720-BAS-JLB
11
                                      Plaintiff,     ORDER:
12
            v.                                       (1) TERMINATING PLAINTIFF’S
13                                                       MOTION FOR LEAVE TO
      CHURCH’S CHICKEN, et al.,                          AMEND THE COMPLAINT
14                                                       AS MOOT (ECF No. 10);
                                  Defendants.
15                                                       AND
16                                                   (2) DIRECTING CLERK TO FILE
                                                         FIRST AMENDED COMPLAINT
17                                                       (ECF No. 10-1)
18

19          Before the Court is Plaintiff’s Motion for Leave to Amend the Complaint
20   (“Motion”). (ECF No. 10.) Plaintiff seeks to add James Hubert Keynon Trust, the landlord
21   of the property on which Defendant Church’s Chicken operates, as a party defendant. (Id.)
22          Plaintiff recently filed a Proof of Service of Summons and Complaint showing that
23   Defendant Church’s Chicken was personally served on December 24, 2020. (ECF No. 11.)
24   Plaintiff filed the instant Motion and attached the proposed First Amended Complaint
25   (“FAC”), on January 14, 2021, 21 days after serving it. (ECF No. 10.) Pursuant to Federal
26   Rule of Civil Procedure 15(a)(1)(A), a party may amend its pleading once as a matter of
27   course within 21 days of service. Thus, Plaintiff does not require leave of Court to file her
28   FAC.

                                                   –1–
                                                                                          20cv1720
     Case 3:20-cv-01720-BAS-JLB Document 15 Filed 02/23/21 PageID.66 Page 2 of 2



 1         As such, Plaintiff’s Motion (ECF No. 10) is TERMINATED AS MOOT. The
 2   Clerk is instructed to file Plaintiff’s FAC (ECF No. 10-1) on the public docket. Because
 3   the FAC names an additional party defendant, the Clerk shall also issue an amended
 4   summons.
 5         Plaintiff shall have until March 9, 2021 to serve the amended summons and FAC
 6   on all Defendants and file a proof of service with the Court. See Efaw v. Williams, 473
 7   F.3d 1038, 1040 (9th Cir. 2007) (holding that “[d]istrict courts have broad discretion to
 8   extend time for service under Rule 4(m)[,]” including “to grant an extension of time to
 9   serve the complaint after” the 90-day service period). Plaintiff’s failure to timely comply
10   with this deadline will result in dismissal of her action.
11         IT IS SO ORDERED.
12

13   DATED: February 23, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 –2–
                                                                                        20cv1720
